IN THE COURT OF APPEALS OF TENNESSEE
                             AT KNOXVILLE


     JAMES BOSTIC v. STATE OF TENNESSEE and WARDEN, DAVID
                            SEXTON

                     Appeal from the Circuit Court for Johnson County
                      No. X3434     Hon. Thomas J. Seeley, Jr., Judge


                 No. E2012-01710-COA-R3-CV - Filed September 28, 2012




                 Tenn. R. App. P.3 Appeal as of Right; Appeal Dismissed


H ERSCHEL P ICKENS F RANKS, P.J., C HARLES D. S USANO, J R., J., and D. M ICHAEL S WINEY, J.

James E. Bostic, Mountain City, Tennessee, pro se.

James Lee Pope, Assistant Attorney General, Nashville, Tennessee.


                                  MEMORANDUM OPINION 1

       This is an appeal from a final order of dismissal in the Circuit Court, entered on April
11, 2012. The appellant did not filed a notice of appeal until August 9, 2012.

       This Court issued a show cause order directing appellant to show cause why the
appeal should not be dismissed for lack of jurisdiction. The appellant has responded to the
show cause order by motion which does not show good cause why the appeal should not be
dismissed.


        1
          Rule 10 of the Rules of the Court of Appeals provides: "This Court, with the concurrence of all
judges participating in the case, may affirm, reverse or modify the actions of the trial court by memorandum
opinion when a formal opinion would have no precedential value. When a case is decided by memorandum
opinion it shall be designated 'MEMORANDUM OPINION,' shall not be published, and shall not be cited
or relied on for any reason in any unrelated case"
       Accordingly, this Court is without jurisdiction to entertain the appeal and the appeal
is dismissed. The cost of the appeal is assessed to James E. Bostic.




                                          PER CURIAM




                                             -2-